Citation Nr: 9925431	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  96-45 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York


THE ISSUES

1.  Entitlement to service connection for hypertension, 
secondary to service-connected generalized anxiety disorder, 
with panic attacks.

2.  Entitlement to an increased evaluation for generalized 
anxiety disorder, with panic attacks, currently evaluated as 
30 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to May 
1946.  He has been represented throughout his appeal by the 
Disabled American Veterans.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
August 1996, by the New York, New York Regional Office (RO), 
which increased the rating for the service-connected anxiety 
disorder from 10 percent to 30 percent, effective May 22, 
1996; this rating action also denied the veteran's claim of 
entitlement to service connection for hypertension as 
secondary to his service-connected anxiety disorder.  A 
notice of disagreement with the rating assigned for the 
service-connected nervous disorder was received in August 
1996.  A statement of the case, addressing the claim for an 
increased rating, was issued in September 1996.  A 
substantive appeal with respect to that issue was received in 
October 1996.  

The veteran appeared and offered testimony at a hearing 
before a hearing officer at the RO in February 1997.  The 
hearing transcript is accepted as a notice of disagreement 
with the denial of service connection for hypertension.  A 
statement of the case regarding service connection for 
hypertension was issued in July 1997.  A supplemental 
statement of the case, with respect to the claim for 
increased rating, was issued in July 1997.  A substantive 
appeal regarding the denial of service connection for 
hypertension was received in August 1997.  

On March 18, 1999, the veteran appeared and offered testimony 
at a hearing before the undersigned member of the Board, 
sitting at New York, New York.  A transcript of that hearing 
is also of record.  At the hearing, the veteran submitted 
additional medical records along with a signed waiver of RO 
jurisdiction of those records, pursuant to 38 C.F.R. 
§ 20.1304 (1998).  The appeal was received at the Board later 
in March 1999.  

Upon reviewing the evidentiary record, the Board requested an 
opinion from a physician in the VA Veterans Health 
Administration (VHA) in June 1999.  The VHA opinion of David 
T. Lowenthal, M.D., Ph.D., Director of Hypertension Section, 
Division of Nephrology, University of Florida was received in 
July 1999.  The opinion was then referred to the veteran' s 
representative, and additional written argument was submitted 
to the Board in August 1999.  


REMAND

The veteran at his hearing in March 1999 testified that Dr. 
Tutora at the VA Medical Center, Brooklyn, New York had said 
that his hypertension was his "nerves."  See page 8 of the 
March 1999 hearing transcript.  He also indicated at that 
hearing that he was receiving ongoing treatment for his 
nervous disorder at the VA Medical Center, Brooklyn, New 
York.  The Board finds that all the veteran's VA treatment 
records, which are not currently in the claims file should be 
obtained and added to the claims file.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

Furthermore, during the current appeal, sections of the VA 
Schedule for Rating Disabilities pertaining to mental 
disorders were amended effective November 7, 1996, including 
Diagnostic Code 9400.  See 38 C.F.R., Part 4, § 4.130, Code 
9411, 61 Fed. Reg 52695-52702 (1996) (to be codified at 38 
C.F.R., Part 4, § 4.130, Code 9400.  In this case, as noted, 
the effective date of this change in regulation is November 
7, 1996.  As such, consideration must be given to the 
evaluation for assignment under the criteria in effect prior 
to November 7, 1996, and the evaluation for assignment under 
the criteria effective November 7, 1996.  When the 
regulations concerning entitlement to a higher rating are 
changed during the course of an appeal, the veteran is 
entitled to resolution of his claim under the criteria that 
is to his advantage.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  While the RO considered the old and new criteria, 
the Board notes that the report of the latest VA psychiatric 
examination in March 1999 did not address the applicable 
criteria as reflected by the above regulatory amendments.  

Upon review of the evidentiary record, the Board notes that 
the record contains a statement dated March 9, 1999, 
indicating that the veteran was admitted to Hackensack 
University Medical Center on August 17, 1998 in the Emergency 
Room.  Records pertaining to that period of hospitalization 
have not been associated with his claims folder.  The Board 
believes that such records would be helpful in determining 
whether an increased rating is warranted, and should 
accordingly be sought.  

In light of the foregoing, the Board finds that further 
development is in order prior to appellate disposition of 
this case.  Accordingly, the Board hereby REMANDS this case 
to the RO for the following actions:

1.  All VA medical records of treatment 
received by the veteran, which are not 
already of record, including any from the 
VA Medical Center, Brooklyn, New York 
should be secured and made a part of the 
record.  The RO should request Dr. Tutora 
to indicate whether he made any statement 
to the veteran regarding the cause of his 
hypertension and, if so, what the 
statement was.  

2.  With the appropriate releases from 
the veteran, the RO should request all 
clinical records from his hospitalization 
at Hackensack University Medical Center 
in August 1998.  These records, if 
obtained, should be associated with the 
claims file.  

3.  The veteran should be afforded a VA 
psychiatric examination.  The examiner 
must be provided by the RO with the 
claims folder and the diagnostic 
criteria, both new and old, under which 
the veteran could be rated for 
generalized anxiety disorder.  The 
examiner should review the veteran's 
entire claims folder and report the 
findings separately first under the old 
criteria and then under the new 
regulatory criteria.  The examiner should 
specifically note whether or not the old 
and new criteria were reviewed prior to 
the examination.  All clinical findings 
should be reported in detail.  Such tests 
as the examining physician deems 
necessary should be performed.  

4.  The RO should provide the veteran 
with the criteria of 38 C.F.R. § 3.655 
(1998).  

5.  After the development requested above 
has been completed, the RO should 
readjudicate the issues and, if any 
decision remains adverse to the veteran, 
both he and his representative should be 
furnished a supplemental statement of the 
case which summarizes the pertinent 
evidence, all applicable law and 
regulations, and reflects detailed 
reasons and bases for the decision. 

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



